     Kari Annette Rudd (SBN 268288)
 1   Claire Johnson Raba (SBN 271691)
     Jason Fong Luu (SBN 307179)
 2   BAY AREA LEGAL AID
     1800 Market Street, 3rd Fl.
 3   San Francisco, CA 94102
     Phone: (415) 982.1300
 4   Fax: (415) 982.4243
     Email: krudd@baylegal.org
 5          cjohnson@baylegal.org
            jluu@baylegal.org
 6
     Attorneys for Plaintiff
 7   LORENA SOTOMAYOR
 8
     Matthew J. Kumar, Esq. SBN: 283521
 9   FARMAR LAW GROUP, PC
     14900 Magnolia Blvd. #55997
10   Sherman Oaks, CA 91403
     Phone: (888) 700-4774
11   Fax: (888) 625-2445
     Email: mail@farmarlaw.com
12
     Attorneys for Defendants,
13   CROWN ASSET MANAGEMENT, LLC
     FARMAR LAW GROUP, PC
14   ALI FARZIN, ESQ.
15

16                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                            SAN JOSE DIVISION
18   LORENA SOTOMAYOR,                    Case No. 18-03657-NC
19                         Plaintiff,
          v.                              STIPULATION TO DISMISS WITH
20                                        PREJUDICE;
     CROWN ASSET MANAGEMENT,
21   LLC; FARMAR LAW GROUP, PC            ORDER
     (formerly known as Law Office of
22   Rory W. Clark); ALI FARZIN, ESQ.;
     and DOES 1-100
23

24        Defendants.
25

26         TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
27
                                          -1-
                    STIPULATION TO DISMISS WITH PREJUDICE
 1        The parties in the above-entitled action hereby stipulate as follows:
 2     1. The parties have reached a settlement of all claims in this action.
 3     2. Pursuant to the parties’ settlement agreement, Plaintiff now wishes to dismiss with
 4        prejudice the complaint pursuant to Federal Rule of Civil Procedure 41(a)(2).
 5

 6     Dated:   10/23/18
 7                                                      BAY AREA LEGAL AID
 8

 9                                                      /s/Kari A. Rudd___________
                                                        Kari A. Rudd
10                                                      Attorney for Plaintiff
                                                        LORENA SOTOMAYOR
11

12   Dated: 10/23/2018                                  FARMAR LAW GROUP, P.C.
13
                                                        /s/Matthew J. Kumar________
14                                                      Matthew J. Kumar, Esq.
                                                        Attorney for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27
                                               -2-
                     STIPULATION TO DISMISS WITH PREJUDICE
 1                                                ORDER
 2
           Based upon the stipulation of the parties, it is hereby ORDERED, ADJUDGED
 3
     AND DECREED, that Plaintiff’s complaint is dismissed with prejudice. All parties to
 4
     bear their own costs and attorney's fees, except as set forth in the settlement agreement.
 5
           IT IS SO ORDERED.                                         ISTRIC
 6
                                                               T ES D      TC
                                                             TA
 7         DATED: October 24, 2018                        _________________________




                                                                                            O
                                                            S




                                                                                             U
                                                           ED




                                                                                              RT
 8                                                        Hon. Judge Nathaniel Cousins




                                                       UNIT
                                                                         TED
 9
                                                                 GRAN
                                                          United States Magistrate Judge




                                                                                                  R NIA
10
                                                                                        Cousins

                                                       NO
                                                                                    .
                                                                          thanael M
                                                                 Judge Na




                                                                                                  FO
11
                                                        RT




                                                                                              LI
12                                                              ER
                                                           H




                                                                                            A
                                                                     N                       C
                                                                                       F
13                                                                       D IS T IC T O
                                                                               R
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                 -3-
                      STIPULATION TO DISMISS WITH PREJUDICE
